     Case 2:18-cv-06959-SVW-SK Document 26 Filed 03/01/19 Page 1 of 1 Page ID #:116



 1
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                              CENTRAL DISTRICT OF CALIFORNIA
 5
                                      WESTERN DIVSION
 6
 7
 8                                                  Case No.: 2:18-cv-06959-SVW-SK
      Daniel S. Earle,
 9                                                  ORDER
10                       Plaintiff,
11           vs.
12 Seterus, Inc.,
13
                         Defendant.
14
15
16           Based on the Stipulation of counsel, the case is dismissed with prejudice,
17 each party to bear its own attorney fees and costs.
18
19 Date: March 1, 2019                              ___________________________
20                                                  Judge: Stephen V. Wilson
21
22
23
24
25
26
27
28
       2:18-cv-06959-SVW-SK                                                 PROPOSED ORDER
